SO ORDERED.

SIGNED May 18, 2021.




                                          ________________________________________
                                          JOHN W. KOLWE
                                          UNITED STATES BANKRUPTCY JUDGE



                         UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION

INRE:          BADON, BARRY WAYNE                                            CASE NO. 20-20333
               BADON, STACY DEANN
               Debtor(s)                                                      Chapter 7

           ORDER AUTHORIZING SHORT SALE OF PROPERTY
  FREE AND CLEAR OF ALL LIENS AND ENCUMBRANCES AND SURCHARGE
 AGREEMENT BEWTEEN SECURED LENDER AND ESTATE AND OTHER RELIEF

        This matter was set for hearing, if and only if objection, on the 19th day of May, 2021.
After a review of the law and evidence presented, this Court determined that:

       (a)    The Trustee's “Motion to Sell Real Property Free and Clear of Liens…” (the
“Motion”) concerning the property described below, was properly filed with the Court on April
26, 2021 (Docket #38);

      (b)      Notice of the hearing on the Application was proper, including notice to all putative
owners of the subject property.

       (c)    This Court has jurisdiction and authority to hear and determine the Application
pursuant to 28 U.S.C. §§ 1334 and 157(b)(2)(A) and (N). Venue of this case in this district is
proper under 28 U.S.C. § 1409. The statutory predicates for the relief sought herein are Sections
105 and 363 of the Bankruptcy Code and Federal Rules of Bankruptcy Procedure 2002 and 6004.

        (d)    No objections to the Application were filed.

        (e)    The sale contemplated by the Application is in the best interests of the estate.




  20-20333 - #44 File 05/18/21 Enter 05/18/21 10:22:34 Main Document Pg 1 of 4
       (g)     The buyer is hereby deemed to have been acting in good faith within the meaning of
Section 363(m) of the Bankruptcy Code in closing the transactions contemplated by the Real Estate
Sales Contract.

       THEREFORE, IT IS ORDERED THAT:

        1.   The Trustee’s “Motion to Sell Real Property Free and Clear of Liens…” (Docket #38)
is hereby GRANTED.

       2.      The Trustee is authorized to sell the real property located at:

               THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE
               PARISH OF CALCASIEU, STATE OF LOUISIANA AND IS DESCRIBED AS
               FOLLOWS:

               That certain piece or portion of ground, together with all buildings and
               improvements thereon, situated in the Parish of Calcasieu, State of Louisiana,
               more fully described as follows: Lot 4 of Cliff Estates a subdivision as per plat
               filed in Plat Book 45, Page 12, under File Entry No. 3157821, records of Calcasieu
               Parish, Louisiana.

more commonly known as 4437 Choupique Rd Sulphur, LA 70665 (the “Real Property”), for
$420,000.00, conditioned on the consent of its lienholder(s), and in accordance with the terms
provided for in the Motion.

        3.     The Trustee is authorized to pay the secured mortgage creditor, Shellpoint Mortgage,
(also known as “Secured Creditor”) the full amount of its lien as of the date of closing or other amount
agreeable to the Secured Creditor to release its lien.

       4.     The Trustee is authorized to take any all actions and to execute any and all documents
necessary and appropriate to effectuate and consummate the terms of said sale, including, executing a
deed conveying the interests of the Debtors in the Real Property to Tina Davis (the “Buyer”).

        5.     Pursuant to Section 363(f) of the Bankruptcy Code, effective upon closing, the sale of
the Real Property will vest in the Buyer(s) all right, title and interest of the Debtors and the bankruptcy
estate in the Real Property, free and clear of the liens, claims or interests listed below (collectively,
the “Affected Interests”):

                       (a).    Barry Badon and Stacy Badon, Debtors, name on deed
                       (b).    Shellpoint Mortgage, mortgage lienholder

       6.      This Order is and shall be effective as a determination that, upon and subject to the
occurrence of the closing of the sale, all Affected Interests have been and hereby are adjudged and
declared to be unconditionally released as to the Real Property.

       7.      The Buyer has not assumed any liabilities of the Debtors.




  20-20333 - #44 File 05/18/21 Enter 05/18/21 10:22:34 Main Document Pg 2 of 4
        8.      The Trustee, and any escrow agent upon the Trustee’s written instruction, shall be
authorized to make such disbursements on or after the closing of the sale as are required by the
purchase agreement or order of this Court, including, but not limited to, (a) all delinquent real property
taxes and outstanding post-petition real property taxes pro-rated as of the closing with respect to the
real property included among the purchased assets; and (b) other anticipated closing costs (estimated
below):
        Total Sales/Brokers Commission:
        2% to Latter & Blum, Inc.                                              $ 8,400.00
        2% to Coldwell Banker                                                  $ 8,400.00
        2% to BK Global Real Estate Services                                   $ 8,400,00
        Title Charges:                                                         $ 1,100.00
        Other / Debits                                                         $     100.00
        (incl. 506(c) surcharge, Trustee Liability Insurance)
        Satisfaction of Liens:
                Shellpoint Mortgage (home mortgage servicer)                   $379,685.51

Without further order of the court, the Trustee is authorized to pay closing costs in amounts different
than the estimated amounts described above so long as they are within industry standard and with the
consent of the lienholder, Secured Creditor and applicable home-owners association.

        9.     Except as otherwise provided in the Motion, the Real Property shall be sold,
transferred, and delivered to Buyers on an “as is, where is” or “with all faults” basis.

      10.    Buyer is approved as a buyer in good faith in accordance with Section 363(m) of the
Bankruptcy Code, and Buyer shall be entitled to all protections of Section 363(m) of the Bankruptcy
Code.

        11.      This Court retains jurisdiction to enforce and implement the terms and provisions of
this Order and the purchase agreement, all amendments thereto, any waivers and consents thereunder,
and each of the documents executed in connection therewith in all respects, including retaining
jurisdiction to (a) compel delivery of the Real Property to the Buyer(s), (b) resolve any disputes arising
under or related to the purchase agreement, and (c) resolve any disputes regarding liens, claims, or
interests asserted against the Real Property.

        12.    The purchase agreement and any related documents or other instruments may be
modified, amended or supplemented by the parties thereto, in a writing signed by both parties without
further order of the Court, provided that any such modification, amendment or supplement does not
have a material adverse effect on the Debtors’ bankruptcy estate.

       13.     Any closing cost paid by the closing or title agent on the seller’s behalf shall be deemed
to constitute a distribution by the trustee for purposes of determining the trustee’s compensation
pursuant to Section 326 of the Bankruptcy Code.

       14.    The provisions of Rules 6004(g) and 6006(d) shall not apply to stay consummation of
the sale of the Property and the Trustee is hereby authorized to consummate the transactions




  20-20333 - #44 File 05/18/21 Enter 05/18/21 10:22:34 Main Document Pg 3 of 4
contemplated and approved herein immediately upon entry of this Order.

                                              ###


Submitted by:
Lucy G. Sikes, #22787
Chapter 7 Trustee
Attorney at Law
Post Office Box 52545
Lafayette, LA 70505-2545
Telephone: 337-366-0214
Email: lucygsikes1@gmail.com




  20-20333 - #44 File 05/18/21 Enter 05/18/21 10:22:34 Main Document Pg 4 of 4
